Citation Nr: 1429201	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-27 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1971.  He had additional verified periods of active duty for training (ACDUTRA) between August 1972 and May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for tinnitus.  

In April 2010, the Veteran testified at a Travel Board hearing before  the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant claim in November 2010 for further development.  


FINDING OF FACT

The competent and credible evidence fails to establish that the Veteran's diagnosed tinnitus had its onset in service or is otherwise related to his active service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, nor may it be so presumed to have been incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. The VCAA duty to notify was satisfied by way of a letter sent July 2007.  The letter fully addressed all notice elements. It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

VA also has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was also afforded VA examinations in connection with the claim.  The Board finds the December 2007 and November 2010 examinations were obtained and associated with the claims file.  The VA examination reports were thorough and adequate upon which to base a decision.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim. 

Discussion of the Veteran's April 2010 Travel Board hearing is necessary as well.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) . Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The Veteran was questioned with regard to the onset of his tinnitus and how it related to his active service.  The Veteran was also given the opportunity to submit additional evidence on behalf of the claim.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16. 183 (2002). 


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

The Veteran asserts that service connection is warranted for tinnitus based upon service incurrence.  He maintains that he worked as a heavy equipment mechanic in service and on his civilian full-time job for the National Guard.  

The evidence of record shows no findings, treatment, or diagnosis of tinnitus in service, to include at service discharge.  The Veteran related during his December 2007 VA examination, that he had a history of tinnitus that was not constant but that was recurrent.  He related that he drove heavy trucks for 7 to 8 years and that he was an avid gun shooter and hunter.  He stated that he hunted and shot guns from age 16 to 57 years of age without ear protection.  He stated that at the time of the examination, he now used ear muffs when shooting.  The examiner indicated that the Veteran had moderately severe hearing loss of the right ear and profound hearing loss of the left ear.  She related that the Veteran had asymmetrical hearing loss which less likely as not caused by acoustic trauma.  She stated that typically both ears will be affected similarly unless there was a specific incident or illness, which would cause one ear to be significantly worse than the other.  The Veteran had two audiology examinations during his National Guard service after his active service, in 1984 and 1986, both which were normal for VA purposes.  Further, the examiner stated that the Veteran's post military occupational noise exposure, his recreational noise exposure, and health factors could be contributive factors and could not be differentially diagnosed from acoustic trauma.  

The Veteran and his spouse testified at a Travel Board hearing in April 2010.  The Veteran testified that he was a heavy wheel vehicle mechanic and was exposed to high decibel noise with no hearing protection in service.  He related that he had no audiology examination during his active service, and that he attributed his tinnitus to all of the years of working on heavy equipment.  He believed that his tinnitus was connected to his hearing loss and he stated that he had tinnitus since service.  He also testified that he worked full-time for the National Guard as a technician even when he wasn't training with the National Guard.  He further testified that his tinnitus began a couple of years after he became a full-time technician for the National Guard, then became progressively worse.  He related that he had daily exposure to noise, and there was no one particular incident that caused the problem of tinnitus, just daily, repetitive exposure.  

Pursuant to the Board's remand, the Veteran underwent a VA examination in November 2010.  He related that he had tinnitus for at least 20 years and that his tinnitus was on a constant basis.  The examiner stated that the Veteran's tinnitus could be related to his bilateral hearing loss or other factors such as medication.  The examiner opined that if the Veteran's tinnitus was related to hearing loss, it was not related to military noise exposure as the Veteran's bilateral hearing loss was not related to service.  

There is evidence of tinnitus and therefore, the first element of Shedden has been established.  The Veteran did work as a heavy equipment mechanic in service, and he has stated that he has had tinnitus since service.  Noise exposure is conceded.  This meets the second element of Shedden of in-service incurrence of injury as to his claimed tinnitus.  

A finding of a nexus between the Veteran's current tinnitus and in-service noise exposure is still needed to satisfy Shedden element (3).  In this case, there is no indication, other than the Veteran's own subjective statements, that noise exposure in service resulted in any tinnitus.  Tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); See Layno v. Brown, 6. 465, 469 (1994). noting competent lay evidence requires facts perceived through the use of the five senses).   

However, the Veteran's service treatment records do not indicate any abnormalities with respect to tinnitus upon separation.  The record is devoid of any competent medical evidence which even hints of tinnitus in service.  

The lack of disability or injury in service does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that tinnitus is causally related to active service sufficient to establish service connection.  

There is no dispute that the Veteran is competent to report symptoms of ringing in the ears (tinnitus) because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6. 465, 470 (1994).  However, the Board finds that while the Veteran's history is competent, it is nonetheless not credible, as it is inconsistent with the other evidence of record, to include his various statements as to the date of onset of tinnitus.  

The Veteran stated during his Travel Board hearing that he had tinnitus since service.  During the same hearing, he maintained that his tinnitus began a couple of years after he became a full-time technician (civilian employment) of the National Guard, and then became progressively worse.  He also indicated at that time that his tinnitus was not the result of a particular incident, but the result of daily repetitive exposure to noise.  Finally, during his November 2010 VA examination, he stated that he had had constant tinnitus for at least 20 years.  He previously indicated in his December 2007 VA examination, that his tinnitus was not constant, but recurrent, maybe once or twice a week.  

The Board finds the Veteran's statements asserting in-service incurrence lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

The Board also does not find his statements concerning the etiology of his tinnitus to be credible, as they are inconsistent with probative and objective medical evidence of record which showed that his tinnitus was not a result of events in service.  Therefore, a causal relationship between the Veteran's claimed tinnitus and his active service has not been established, either through medical or lay evidence.  

Although the VA examiners have indicated the possibility that the Veteran's tinnitus could be related to his hearing loss, the Veteran's hearing loss has already been determined to not be related to service and a claim for service connection for bilateral hearing loss has been previously denied.  

For the foregoing reasons, Shedden element 3 is not met as to a sufficient causal relationship between tinnitus and service and, therefore, the claim for service connection for tinnitus must be denied.  

In reaching the decision regarding service connection for tinnitus, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

Service connection for tinnitus is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


